Citation Nr: 9917244	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  95-31 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
back injury.  

2.  Entitlement to service connection for the residuals of a 
throat injury.  

3.  Entitlement to an initial compensable schedular 
disability rating for the residuals of a tonsillectomy.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant served on active duty from January 1942 to 
December 1945 and from August 1950 to August 1951.  This 
matter comes to the Board of Veterans' Appeals (Board) from 
rating determinations by the Waco and Houston Regional 
Offices (ROs) of the Department of Veterans Affairs (VA).  


REMAND

The appellant has claimed entitlement to service connection 
for the residuals of a back injury and a throat injury (other 
than the residuals of a tonsillectomy, which are already 
service-connected).  The current record reflects service 
medical records dating from the appellant's World War II 
service in the Army, but no service medical records (or even 
a request therefore) dating from his second period of service 
in the Air Force during the Korean Conflict.  Further 
appellate consideration of the service connection issues must 
be deferred until the complete service medical records have 
been obtained and reviewed by the RO.  

The appellant also contends that the dysphagia for which he 
was hospitalized and treated in October 1994 at the VA 
Medical Center (MC) in Marlin, Texas, was a manifestation of 
his service-connected tonsillectomy (see VE Form 21-4138 
signed by the appellant in October 1994).  He has asserted 
that his treating physician at that time, G. Ganesan, M.D., 
told him that these problems were possibly due to a faulty 
tonsillectomy performed in service in the 1940s.  On the 
other hand, the relevant Hospital Summary, signed by Dr. 
Ganesan, indicates only that this was the appellant's stated 
belief, not that Dr. Ganesan shared the opinion.  Further 
clarification should be sought from Dr. Ganesan, if possible.  

An attempt in July 1995 by the RO to obtain further 
outpatient records from the VAMC in Marlin, Texas, received 
no reply from that facility, although the appellant has 
indicated that he first saw Dr. Ganesan there in May 1994, 
and the October 1994 hospital summary also indicates at least 
one earlier outpatient visit.  Likewise, the October 1994 
hospital summary indicates that, on discharge from the 
hospital, the appellant was referred to the GI Clinic at the 
VAMC in Temple, Texas, for follow-up care.  Such medical 
records have not been requested by the RO.  

The Board believes that another effort should be made to 
obtain and review these VA medical records since they will 
almost certainly be deemed to be constructively of record in 
any case.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, this appeal is remanded for the following 
further development:  

1.  The RO should make every effort to 
obtain and incorporate into the claims 
file copies of all VA medical records 
pertaining to the appellant's treatment 
at the VAMCs in Marlin and Temple, Texas.  

2.  Additionally, the RO should contact 
G. Ganesan, M.D., at the VAMC in Marlin, 
Texas, for clarification as to whether he 
informed the appellant that the dysphagia 
treated in October 1994 was causally 
related to the tonsillectomy performed in 
July 1944, or whether this represents 
merely the appellant's theory as to the 
cause of such medical problems.  The 
appellant's claims file should be made 
available to Dr. Ganesan for his 
information and review in connection with 
this request for clarification.  

3.  The RO should also attempt to obtain 
and incorporate into the claims file the 
appellant's service medical records 
dating from his service in the U.S. Air 
Force during the Korean Conflict, 
together with any medical records dating 
from his earlier World War II service in 
the U.S. Army which may be filed with 
them.  

4.  After undertaking any appropriate 
further evidentiary development, the RO 
should readjudicate the issues currently 
on appeal.  

If the benefits sought are not granted, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided an 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is so informed, but he may furnish 
additional evidence and/or argument while the case is in 
remand status.  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).





